 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT BOCUMENT
SOUTHERN DISTRICT OF NEW YORK FLECTRONICALLY FILED
wm ee ee ee ee ee eee eee ee ee ee xX ng
DOO #
JOHN E. JONES, ee
DATE FILED:
Petitioner, °
-against- ORDER
TRANSMETRO EXPRESS DELIVERY, INC. and ; 19 Civ, 7462 (GBD)
DARREN CLARK,
Respondents. :
a aa xX

GEORGE B. DANIELS, United States District Judge:
The initial conference scheduled for December 10, 2019 is canceled. The status confetence

currently scheduled for February 18, 2020 is hereby converted to an initial conference.

Dated: New York, New York SO ORDERED.
December 9, 2019

 

 

 
